United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.J., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, New Orleans, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-688
Issued: July 16, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 6, 2014 appellant filed a timely appeal from a January 10, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her occupational
disease claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained bilateral carpal tunnel syndrome causally related
to factors of her federal employment.
FACTUAL HISTORY
On March 21, 2012 appellant, then a 65-year-old nurse, filed an occupational disease
claim alleging carpal tunnel syndrome due to factors of her federal employment. She noted that
1

5 U.S.C. § 8101 et seq.

on February 27, 2012 she experienced swelling and pain in both her hands and wrists radiating
into her back after typing all day. Appellant stopped work on February 28, 2012.
In a report dated February 29, 2012, Dr. Patrick H. Waring, a Board-certified
anesthesiologist, discussed appellant’s complaints of low back pain radiating into her extremities
and new complaints of right upper extremity and neck pain with tenderness and swelling in the
hand and wrists. Appellant returned to work in December 2011 performing mainly sedentary
computer work. Dr. Waring diagnosed lumbar disc disease, lumbar radiculitis, lumbar disc
displacement and cervical strain. He stated, “[Appellant] has synovitis and pain over the wrist
and hand from repetitive use.” Dr. Waring found that appellant was unable to work.
In a report dated March 6, 2012, Dr. John G. Burvant, a Board-certified orthopedic
surgeon, noted that appellant returned to employment “doing clerical work which required a lot
of computer usage” after being off work for an extended period due to a low back condition. On
examination, he found a mildly positive Tinel’s sign and Phalen’s test. Dr. Burvant diagnosed
either carpal tunnel syndrome or a cervical condition and referred her for diagnostic studies.
On March 12, 2012 Dr. Waring found tenderness at C5 and C6 and a positive Tinel’s sign
on the right side. He diagnosed right carpal tunnel syndrome, cervical sprain, lumbar radiculitis,
lumbar disc displacement and lumbar spondylosis. Dr. Waring opined that appellant was
disabled from employment.
By letter dated March 29, 2012, OWCP requested that appellant submit a comprehensive
report from her attending physician addressing the causal relationship between any diagnosed
condition and the work factors identified as giving rise to her condition.
On April 11, 2012 Dr. Burvant related that an electromyogram (EMG) and nerve
conduction studies (NCS) revealed moderate bilateral carpal tunnel syndrome.2 He stated that
the symptoms of carpal tunnel syndrome “appear to be related to [appellant’s] return to work,
based on the clerical type activities that she performed when she went back to work and based on
her history of not having these symptoms prior to that.”
By letter dated May 1, 2012, the employing establishment controverted appellant’s claim,
noting that she worked only two hours at a training session and had an ergonomic assessment
performed at her location. It noted that she was out of work for five years under claim number
xxxxxx976 before returning to work as a clerk in December 2011 and as a modified nurse in
February 2012.
In a decision dated May 8, 2012, OWCP denied appellant’s claim. It found that the
evidence was insufficient to establish that she sustained an injury as alleged.
On May 15, 2012 appellant requested a review of the written record by an OWCP hearing
representative.

2

An EMG and NCS dated April 4, 2012 revealed moderate carpal tunnel syndrome on the right and mild carpal
tunnel syndrome on the left with no cervical pathology.

2

In a report dated May 16, 2012, Dr. Waring related that he had provided pain
management for appellant since 2009 due to a 2005 employment injury to her low back.3
Appellant returned to work for three months but experienced increased pain due to her work
duties as a result of an aggravation of her April 27, 2005 work injury. Dr. Waring noted that she
also had additional bilateral hand, neck and shoulder symptoms and that diagnostic testing
showed carpal tunnel syndrome. He advised that appellant was totally and permanently disabled
from employment.
By decision dated August 31, 2012, an OWCP hearing representative affirmed the
May 18, 2012 decision, as modified to reflect that appellant’s claim was denied because the
medical evidence was insufficient to show a causal relationship between a diagnosed condition
and the claimed work factors.
On January 8, 2013 appellant requested reconsideration. She related that she inputted
computer data for seven hours a day beginning December 4, 2011 when she returned to work.
On February 27, 2012 appellant worked on the computer for over seven hours. She attributed
her carpal tunnel syndrome to “accumulated stress on [her] hands and wrists that occurred from
December 2011 through February 27, 2012….”
Appellant submitted a May 11, 2012 report from Dr. Burvant, who found a negative
Tinel’s sign and Phalen’s test. Dr. Burvant noted that she only experienced numbness when she
did repetitive activities.
By decision dated January 10, 2014, OWCP denied modification of its August 31, 2012
decision.
On appeal, appellant asserts that her case record was comingled with that of another case.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.5 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.6

3

In a report dated March 29, 2012, received by OWCP on August 13, 2012, Dr. Waring diagnosed lumbar disc
disease and disc displacement and found that it was not likely that appellant could return to work.
4

5 U.S.C. § 8101 et seq.

5

Tracey P. Spillane, 54 ECAB 608 (2003); Elaine Pendleton, 40 ECAB 1143 (1989).

6

See Ellen L. Noble, 55 ECAB 530 (2004).

3

To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed;7 (2) a
factual statement identifying employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition;8 and (3) medical evidence establishing the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.9
The medical evidence required to establish causal relationship generally is rationalized
medical opinion evidence. The opinion of the physician must be based on a complete factual and
medical background of the claimant,10 must be one of reasonable medical certainty11 explaining
the nature of the relationship between the diagnosed condition and the specific employment
factors identified by the claimant.12
ANALYSIS
Appellant alleged that she sustained bilateral carpal tunnel syndrome due to performing
repetitive computer work and data entry. OWCP accepted the occurrence of the claimed
employment factors. The issue, therefore, is whether the medical evidence establishes a causal
relationship between the claimed conditions and the identified employment factors.
The Board finds that the medical evidence of record is insufficient to establish that
appellant sustained employment-related bilateral carpal tunnel syndrome. On February 29, 2012
Dr. Waring noted that appellant complained of swelling and tenderness in both hands and pain in
her neck and right upper extremity. He discussed her return to sedentary computer work after
being off work due to a low back injury. Dr. Waring diagnosed lumbar disc disease, lumbar
radiculitis, lumbar disc displacement and cervical strain. He further found wrist and hand pain
and synovitis due to repetitive usage. Dr. Waring did not, however, specifically relate the
bilateral hand pain or synovitis to appellant’s repetitive work duties. Thus his report is of
diminished probative value.13
In a report dated March 12, 2012, Dr. Waring found tenderness at C5 and C6 and a
positive Tinel’s sign on the right side. He diagnosed right carpal tunnel syndrome, cervical
sprain, lumbar radiculitis, lumbar disc displacement and lumbar spondylosis and determined that
7

Michael R. Shaffer, 55 ECAB 386 (2004).

8

Marlon Vera, 54 ECAB 834 (2003); Roger Williams, 52 ECAB 468 (2001).

9

Beverly A. Spencer, 55 ECAB 501 (2004).

10

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

11

John W. Montoya, 54 ECAB 306 (2003).

12

Judy C. Rogers, 54 ECAB 693 (2003).

13

See K.W., 59 ECAB 271 (2007).

4

appellant was disabled from employment. On May 16, 2012 Dr. Waring advised that her work
duties aggravated an April 27, 2005 employment injury. He also related that appellant now had
symptoms in her hands, neck and shoulder. Dr. Waring determined that she was totally disabled.
In the reports, however, the physician did not address the cause of appellant’s bilateral hand
condition. As noted, medical evidence that does not offer any opinion regarding the cause of an
employee’s condition is of diminished probative value on the issue of causal relationship.14
In a report dated March 6, 2012, Dr. Burvant related that appellant performed computer
work when she returned to work after being off due to a back injury. He diagnosed either carpal
tunnel syndrome or a cervical condition and referred her for diagnostic studies. Dr. Burvant,
however, did not provide a firm diagnosis or specifically attribute any condition to appellant’s
repetitive work duties. Consequently, his report is insufficient to meet her burden of proof.15
On April 11, 2012 Dr. Burvant diagnosed moderate bilateral carpal tunnel syndrome
based on the results of diagnostic testing. He found that the carpal tunnel syndrome appeared to
be related to appellant’s work duties as she did not have symptoms prior to performing clerical
employment. Dr. Burvant’s opinion that her carpal tunnel syndrome appeared due to her
employment is speculative in nature and thus of little probative value.16 Moreover, an opinion
that a condition is causally related to employment because the employee was asymptomatic
before the work factors is insufficient, without supporting rationale, to establish causal
relationship.17
In a progress report dated May 11, 2012, Dr. Burvant found that appellant’s condition
had improved and that she only had numbness with repetitive actions. He found a negative
Tinel’s sign and Phalen’s test. Dr. Burvant, however, did not address causation and thus his
opinion is of little probative value.18
On appeal, appellant generally advised that the evidence in her case was combined with
another case, but did not specify any evidence that was combined or the other case. As
discussed, the record on appeal is insufficient to establish that she sustained carpal tunnel
syndrome due to factors of her federal employment.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and
20 C.F.R. §§ 10.605 through 10.607.

14

See S.E., Docket No. 08-2214 (issued May 6, 2009); Conrad Hightower, 54 ECAB 796 (2003).

15

Id.

16

See D.D., 57 ECAB 710 (2006).

17

See Cleopatra McDougal-Saddler, 47 ECAB 480 (1996).

18

See A.D., 58 ECAB 149 (2006); Jaja K. Asaramo, 55 ECAB 200 (2004) (medical evidence that does not offer
any opinion regarding the cause of an employee’s condition is of little probative value on the issue of causal
relationship).

5

CONCLUSION
The Board finds that appellant has not established that she sustained bilateral carpal
tunnel syndrome causally related to factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the January 10, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 16, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

